Exhibit 10.1
CONFIDENTIAL SEPARATION AND GENERAL RELEASE AGREEMENT
     THIS CONFIDENTIAL SEPARATION AND GENERAL RELEASE AGREEMENT (“Agreement”) is
made and entered into as of this 4th day of February, 2009, by and among DAVID
G. LODGE, an individual, whose address is 970 Cascades Drive, Aurora, Ohio 44202
(“Employee”), UNITED COMMUNITY FINANCIAL CORP., an Ohio corporation (“UCFC”) and
UCFC’s wholly-owned subsidiary, THE HOME SAVINGS AND LOAN COMPANY OF YOUNGSTOWN,
OHIO, an Ohio chartered stock savings bank (the “Home Savings,” and together
with UCFC, the “Company”), principal place of business is located at 275 West
Federal Street, Youngstown, Ohio 44503.
     WHEREAS, Employee has been employed at UCFC as the President and Chief
Operating Officer of UCFC and at Home Savings as the Director of Strategic
Planning; and
     WHEREAS, the terms and conditions of the Employee’s employment with Home
Savings are set forth in that certain Employment Agreement, dated December 31,
2004, by and between Home Savings and Employee, as extended by the Board of
Directors of Home Savings, and as amended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”), and the regulations
thereunder (“Section 409A”) (the “Employment Agreement”); and
     WHEREAS, Home Saving engaged an outside consultant to perform a management
assessment of its management team, which assessment recommended that Employee’s
compensation be materially reduced and that Employee retire from service; and
     WHEREAS, the Company decided, as a result of the management assessment and
certain business dispositions by the Company that have significantly reduced
Employee’s responsibilities, to involuntarily terminate Employee; and
     WHEREAS, in response to such involuntary termination decision, the Company
and Employee have agreed to amicably resolve any difference between them and
that Employee will retire from employment with the Company as of February 28,
2009, which retirement constitutes a “separation from service” within the
meaning of Section 409A (the “Separation Date”), and Employee will
simultaneously retire as a member of the Board of Directors of UCFC; and
     WHEREAS, Employee is a “specified employee” for purposes of Section 409A;
and
     WHEREAS, the Company and Employee intend that any amounts and benefits paid
and/or provided hereunder qualify for exemption under Treasury
Regulation Section 1.409A-1(b)(9)(iii); and
     WHEREAS, except as otherwise provided herein, the Company and Employee wish
to resolve all matters that exist between them arising from Employee’s
employment and termination thereof, including those that have been or could have
been asserted by either party against the other, and define all rights and
obligations of the parties relating to such separation; and
     WHEREAS, this Agreement is subject to the determination of the Federal
Deposit Insurance Corporation (the “FDIC”) and the Office of Thrift Supervision
(the “OTS”, and collectively, the “Regulators”) that the payments under this
Agreement are permissible, pursuant to 12 CFR Section 359 et seq. (“Federal
Regulators’ Consent”); and
     WHEREAS, Employee’s time and compensation is allocated ninety percent (90%)
to UCFC and ten percent (10%) to Home Savings; and
     WHEREAS, the Company and Employee have agreed to the amount of the
Separation Pay set forth below, which will be allocated in the same proportions
described above to UCFC and Home Savings, and the Company has agreed to seek the
Federal Regulators’ Consent to pay Employee the Separation Pay.
     NOW THEREFORE, in consideration of the mutual promises, covenants and
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the parties agree
as follows:
     1. Payment by the Company.
          (a) Subject to the requirements of Section 1(b), the Company agrees to
pay Employee the equivalent of sixteen months’ salary, which amounts to Three
Hundred Fifty Thousand, Seven Hundred Eighty-Four Dollars and 70/100
($350,784.70), or

33



--------------------------------------------------------------------------------



 



Ten Thousand Twenty-Two Dollars and 42/100 ($10,022.42) per pay period (for
which there are 35 pay periods) (the “Separation Pay”).
          (b) The Company acknowledges that Employee is a “specified employee”
for purposes of Section 409A and that Employee will have an involuntary
“separation from service” within the meaning of Section 409A. Subject to the
Company’s prior receipt of the Federal Regulators’ Consent, the Company agrees
to pay the Employee the Separation Pay in the equivalent of thirty-five (35)
consecutive installments paid every two (2) weeks (each installment calculated
by the Company as one-thirty fifth (1/35) of the Separation Pay), less all
customary payroll deductions, as applicable, which (as a result of Employee’s
involuntary separation from service) would begin as of March 6, 2009, but for
the requirement to obtain the Federal Regulators’ Consent. Thus, payment of the
Separation Pay shall begin on the first payroll date following the Company’s
receipt of the Federal Regulators’ Consent; provided, however, that if the
Federal Regulators’ Consent is not obtained, the Employee shall forfeit the
Separation Pay, and the Company shall be under no obligation to pay Employee any
amounts hereunder or under the Employment Agreement, except as provided in
Section 1(c). In the event the Federal Regulator’s Consent is obtained, but in
an amount less than the agreed Separation Pay, Employee acknowledges and agrees
that the amount actually approved by the OTS and the FDIC shall constitute the
Separation Pay, and Employee’s payments made hereunder shall be appropriately
adjusted (all other terms and conditions of this Agreement shall remain in full
force and effect).
          (c) Notwithstanding Section 1(b), the Company agrees to make available
to the Employee the benefits set forth in Exhibit A, which Exhibit A is attached
to this Agreement, incorporated herein, and made a part hereof.
          (d) The Company hereby agrees to keep Employee and his legal counsel
informed of the status of the filing, including any and all replies and
responses from and to the Regulators. Except as specifically set forth in this
Agreement or Exhibit A, no additional severance or compensation, wages, pay or
employment/employee benefits of any type or nature will accrue as a result of
the Separation Pay described herein or as a result of the Employment Agreement.
     2. Status as Terminated Employee. Employee agrees that Employee’s
employment with the Company ended, and that he has incurred a “separation from
service” within the meaning of Section 409A, as of the close of business on the
Separation Date. In response to any request for separation from service
information, including from the Ohio Department of Job and Family Services (the
“ODJFS”), the Company agrees to respond that Employee retired from the Company
as a result of an involuntary termination and the negotiation thereof.
Additionally, the Company shall inform the ODJFS that Employee is entitled to
receive certain Separation Pay as set forth in this Agreement, unless such pay
is forfeited as provided in Section 1(b).
     3. Health Insurance; Employee’s Benefits. After the Separation Date,
Employee shall have the right to elect and pay for continued coverage for
Employee and Employee’s dependents under the plans listed on Exhibit A, until
the earlier of December 31, 2010, or the date Employee is included in another
employer’s benefit plans as a full time employee. Except as otherwise indicated
in this Agreement and Exhibit A, all of Employee’s other benefits of employment
with the Company, including but not limited to any bonus, profit sharing,
incentive or other compensation enhancement, shall terminate as of the
Separation Date; provided, however, that Employee shall be entitled to receive
an allocation under the United Community Financial Corp. Employee Stock
Ownership Plan (Plan No. 003) , in accordance with the terms of such plan, for
service rendered through the Separation Date.
     4. Employee and Company Property. Employee agrees that prior to and upon
the separation from employment, Employee will only remove personal items from
Employee’s office; and Employee will return to the Company all records, files,
equipment (including but not limited to all computer equipment, or electronic
devices of any type or nature), office, loge, desk or file keys, credit cards,
computer programs or disks, or other Company property that are in Employee’s
possession, without further request from the Company. By signing this Agreement,
Employee represents that on or before the Separation Date, Employee shall return
all property, electronic or otherwise, of the Company, including all
Confidential Information, in Employee’s possession and Employee agrees that
Employee will not copy any property of the Company, including Confidential
Information, directly or indirectly, in any fashion (e.g. by computer copy, CD,
disk, cassette or any other electronic method), except that Employee has
retained his cellular telephone, with the consent of the Company. Employee shall
be solely responsible for all fees and charges incurred after the Separation
Date for any calling/data or other service plans utilized by the cellular
telephone. Employee further agrees that any violation of this section will cause
irreparable harm to the Company, and if Employee violates this section, the
Company is entitled to pursue all remedies available, including a temporary or
permanent restraining order. Upon payment to the Company of $15,120.00, which
amount shall be paid to the Company by Employee with a check made payable to
Home Savings, and the Company shall provide to the Employee the title to that
certain 2006 Acura RL. Employee shall obtain insurance at Employee’s sole cost
and expense beginning immediately after the Separation Date.
     5. Confidential Information. The parties acknowledge and agree that
Section 9 of the Employment Agreement shall survive execution of this Agreement
and the termination of the Employment Agreement.

34



--------------------------------------------------------------------------------



 



     6. General Release of Claims.
          (a) The Company and Employee expressly covenant and agree that in
consideration for the payment of Separation Pay and other consideration set
forth herein, Employee does hereby voluntarily and fully release, acquit, and
forever discharge the Company, its subsidiaries, affiliates, predecessors,
successors and assigns and their officers, directors, employees, agents,
attorneys and other representatives (hereinafter collectively referred to as the
“Releasees”) from any and all actions, claims, damages, liabilities, promises,
costs (including reasonable attorneys’ fees), rights or demands, of whatsoever
kind or nature, in law or in equity, Employee now has, may have had in the past
or will have at any time hereafter, by reason of any acts, causes, matters or
things arising prior to this date and arising out of or in connection with
Employee’s employment and/or separation from employment with the Company,
including any and all wages, benefits or other employment related matters.
Employee understands that this is a general and complete release of claims
Employee could have against the Company as an employee or former employee of the
Company and includes but is not limited to any claims under the Age
Discrimination in Employment Act, Family Medical Leave Act; Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
the Employee Retirement Income Security Act of 1974, as amended; the Americans
with Disabilities Act of 1990, as amended; any other federal, state or local
civil rights law or any other local, state or federal law, regulation or
ordinance; any public policy, contract, tort or common law theory; or any
statutory or common law principle allowing for the recovery of fees or other
expenses, including attorneys’ fees, relating to any claim or claims Employee is
releasing in this Agreement.
          Notwithstanding the foregoing in this Section 7(a), nothing in this
Section 7(a) shall be deemed to release any of the Releasees from any of the
Releasees’ obligations under this Agreement.
          Nothing in this Agreement precludes the filing of a charge with any
appropriate federal, state or local government agency and/or responding to a
request for information from any such agency. In no event, however, will
Employee seek or accept any monetary relief in connection with any complaint or
charge brought against the Company, without regard as to who brought that
complaint or charge, and Employee agrees not to file against Releasees any
action or proceeding in federal, state or other court under any statute, law,
ordinance or regulation relating to or arising out of Employee’s employment with
and/or separation of employment from the Company. Employee further agrees to
waive and not to seek or accept from Releasees any further benefit or
consideration, including reinstatement, back pay, attorneys’ fees, or any
additional monies with respect to employment or separation of employment from
the Company.
          (b) The Company does voluntarily and fully release, acquit, and
forever discharge Employee, his successors, assigns, heirs, executor, attorneys
and other representatives from any and all actions, claims, damages,
liabilities, promises, costs (including reasonable attorneys’ fees), rights or
demands, of whatsoever kind or nature, in law or in equity, the Company now has,
may have had in the past or will have at any time hereafter, by reason of any
acts, causes, matters or things arising prior to this date and arising out of or
in connection with Employee’s employment and/or separation from employment with
the Company, except those arising out of fraud perpetrated by, or the
intentional or willful misconduct of, Employee.
7. Release of Age Discrimination Claims.
          (a) Exclusively as this Agreement pertains to Employee’s release of
claims under the Age Discrimination in Employment Act, Employee, pursuant to and
in compliance with rights afforded them under the Older Workers Benefit
Protection Act:
     (i) Is advised that Employee does not waive rights or claims that arise
after the date on which this Agreement is signed by Employee and the Company;
     (ii) Is advised to consult with an attorney prior to executing this
Agreement;
     (iii) Is given twenty-one (21) days from the receipt of this Agreement in
which to consider it; provided that any signed Agreement shall be delivered to
Home Savings no later than sixty (60) days following February 28, 2009; and
     (iv) Is given a period of seven (7) days following the signing of this
Agreement in which to revoke it. A revocation of this Agreement shall be
effective only on the delivery of a written revocation to The Home Savings and
Loan Company of Youngstown, Ohio, 275 West Federal Street, Youngstown, Ohio
44503, Attention: Vice President—Human Resources. This Agreement shall not
become effective or enforceable until this seven-day revocation period has
expired.

35



--------------------------------------------------------------------------------



 



          (b) Employee’s knowing and voluntary execution of this Agreement is an
express acknowledgment and agreement that:
     (i) This Agreement is written in a manner that enables Employee to fully
understand its content and meaning;
     (ii) This Agreement specifically refers to the waiver and release of all
claims under the Age Discrimination in Employment Act;
     (iii) This Agreement does not waive or release any rights or claims that
may arise after the date on which it is executed;
     (iv) Employee has received consideration under this Agreement in addition
to anything of value to which Employee was otherwise already entitled;
     (v) Employee has had the opportunity to review this Agreement with
Employee’s attorney and to consult with Employee’s attorney concerning the
signing of this Agreement;
     (vi) Employee was afforded a twenty-one (21) day period of time to consider
it before executing it;
     (vii) Employee was given a seven-day period of time in which to revoke this
Agreement after it was signed; and
     (viii) Employee’s execution of this Agreement is knowing and voluntary.
     8. Agreement to not Seek or Accept Future Employment; Mitigation. Employee
agrees that, because of circumstances unique to Employee (including Employee’s
retirement from the Company and the Board of Directors of UCFC), Employee will
not apply for or accept future employment with the Company or seek appointment
to the Board of Directors of UCFC or Home Savings. The Company agrees that
Employee shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall any
amounts received from other employment or otherwise by Employee offset in any
manner the obligations of the Company under this Agreement.
     9. Confidentiality. Employee and Company mutually agree not to disclose any
information regarding the existence or substance of this Agreement, except
(i) for purposes of enforcement of this Agreement, (ii) to the OTS and/or FDIC
for purposes of requesting the Federal Regulators’ Consent, (iii) as otherwise
required by law or regulation, (iv) to Employee’s spouse, and (v) to any
financial advisor, tax advisor, and any attorneys with whom Employee or the
Company chooses to consult regarding its respective consideration of this
Agreement, provided that they agree to keep that information strictly
confidential and disclose it to no other person. Employee and Company understand
that the confidentiality of this Agreement is an important part of the
consideration under this Agreement. Employee and Company further agree that any
violation of this section will cause irreparable harm to Employee and Company,
as the case may be, and if either Employee or Company violates this section, the
other party is entitled to pursue all remedies available, including a temporary
or permanent restraining order.
     10. Governing Law and Interpretation. This Agreement shall be governed by
and interpreted under the laws of Ohio and, except as set forth in Section 16 of
this Agreement, any legal matters will be brought in any Federal court sitting
within the Northern District of Ohio or any State court sitting in Mahoning
County, Ohio. Should any court of competent jurisdiction declare any provision
of this Agreement unenforceable, the provision shall be void but the remainder
of this Agreement shall remain in effect.
     11. Nonadmission of Wrongdoing. The parties have entered into this
Agreement in exchange for the releases granted herein and to avoid potential
litigation. Accordingly, neither this Agreement nor any of the promises made by
the Company or Employee in it may be construed by any person or entity as an
admission of any liability or wrongdoing of any kind.
     12. Amendment. This Agreement may not be modified except through a written
document in which the parties expressly agree to modify it, and that is signed
by both parties.
     13. Entire Agreement. This Agreement and Exhibit A attached hereto set
forth the entire agreement between the parties and supersede any prior
agreements or understandings between them regarding its subject matter,
including, but not limited to, the Employment Agreement, except as otherwise
specifically provided in this Agreement. Employee acknowledges that Employee has

36



--------------------------------------------------------------------------------



 



not relied on any representations, promises, or agreements of any kind made to
Employee in connection with Employee’s decision to make this Agreement, except
for those set forth in this Agreement.
     14. Headings. The headings and numbering of sections and paragraphs in this
Agreement are solely for convenience of reference and shall not be construed to
define or limit any of the terms herein contained or to affect the meaning or
interpretation of this Agreement. Unless the context clearly indicates
otherwise, words used in the singular include the plural, words used in the
plural include the singular and the word “including” means “including but not
limited to.”
     15. Dispute Resolution. The Employee agrees that if the Employee asserts a
claim against the Company regarding the interpretation or enforcement of this
Agreement, such claim shall be resolved by binding arbitration before a single
arbitrator, and the Employee shall not have the right to pursue any claim in
court or to have a jury trial on the claim. The Company and Employee shall share
equally all costs and expenses of the impartial arbitrator. Unless inconsistent
with applicable law, each party shall bear the expenses of their respective
attorneys, experts and witness fees, regardless of which party prevails in the
arbitration. Any arbitration hearing will take place in Youngstown, Ohio, and
will be conducted by a mutually-chosen arbitrator who is a well-recognized and
respected arbitrator. An arbitration can only decide Employee’s claim and may
not consolidate or join the claims of any other person who may have similar
claims unless specifically agreed to by the Company. If any portion of this
arbitration provision is deemed invalid or unenforceable, it shall not
invalidate the remaining portion of this arbitration provision. Indemnification.
The parties acknowledge and agree that Section 6(a) of the Employment Agreement
shall survive the execution of this Agreement and the termination of the
Employment Agreement.
     16. Taxes. The Company and Employee acknowledge and agree that the Company
is authorized to report income, and to withhold from any pay and/or benefits due
the amount of withholding taxes due, and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
reporting and payment of such taxes. The Company shall not be responsible for
any taxes (including, without limitation, any taxes under Section 409A),
penalties, interest, or other monetary amounts owed by Employee or any other
person with respect to amounts payable, or benefits provided, pursuant to this
Agreement or otherwise.
     ONCE YOU SIGN BELOW, THIS DOCUMENT WILL BECOME A LEGALLY ENFORCEABLE
AGREEMENT UNDER WHICH YOU WILL BE GIVING UP RIGHTS AND CLAIMS YOU MAY HAVE, ON
THE TERMS STATED IN THIS AGREEMENT.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

         
 
  By:   /S/ David G. Lodge
 
       
 
  Name:   David G. Lodge
 
            UNITED COMMUNITY FINANCIAL CORP.
 
       
 
  By:   /S/ Douglas M. McKay
 
       
 
  Name:   Douglas M. McKay
 
  Title:   Chairman of the Board and Chief Executive Officer
 
            THE HOME SAVINGS AND LOAN COMPANY OF YOUNGSTOWN OHIO
 
       
 
  By:   /S/ Douglas M. McKay
 
       
 
  Name:   Douglas M. McKay
 
  Title:   Chairman of the Board and Chief Executive Officer

37